DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7-9, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi et al. (US 20170213330 A1), hereinafter Pudipeddi in view of Goto et al. (US 20210049427 A1), hereinafter Goto.

Regarding claim 1, Pudipeddi teaches an image signal processor (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor, processor contains circuitry that is capable of doing different tasks such as image fusion and pyramid generation), comprising: an image fusion engine (Pudipeddi, Fig. 2, processing unit 204, multi-image fusion service 214) comprising:
a pyramid generation circuit (Pudipeddi, Fig. 2, processing unit) configured to receive a plurality of images (Pudipeddi, Fig. 3, obtain a first and second image, Para 0037, the image processing device may receive, capture, or otherwise obtain a first image and a second image of the same scene (a “target scene”)) and to generate, for each image, a respective image pyramid comprising a plurality of downscaled images by sequentially downscaling the image (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space representation (“SSR”) of the first image, generating an SSR of the second image, and generating an SSR of the combined luma weight map. In some embodiments, generating the SSR may include performing upscaling and downscaling operations. In some embodiments, the upscaling and downscaling operations may be bilinear upscaling and bilinear downscaling operations. In some embodiments, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations);
an image fusion circuit (Pudipeddi, Fig. 2, processing unit) configured to fuse a first image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations on the first image, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) with a second image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) to generate a fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image); and
in the first configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse an image pyramid of an image of the plurality of images with an image pyramid of a history image corresponding to a fusion of a plurality of previously received images to generate the fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above)., this corresponds to the history image , and
in the second configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse image pyramids of a set of received images by fusing an image pyramid of a reference image of the set of received images with each of one or more remaining images of the set of received images to generate a plurality of partial fusions (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image and being fused to both the first and third image to create partial or intermediate fusions, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations), and to fuse image pyramids of the plurality of partial fusions to generate the fused image (Pudipeddi, Para 110, In operation 916, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b, Para 0014, SSR may include performing upscaling and downscaling operations, .

Pudipeddi does not expressly disclose a controller coupled to the image fusion engine and configured to switch the image fusion engine between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode.
	However, Goto teaches a controller (Goto, Fig. 1, fusion mode determination unit 500) coupled to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) and configured to switch the image fusion engine between a plurality of configuration modes (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Para 0054, the mode is frequently switched between the two modes in accordance with a slight change in the brightness of the subject 1500) comprising at least a first configuration mode and a second configuration mode (Goto, FIG. 2 is a schematic diagram showing an example of the fusion mode. FIG. 2 shows three modes of the mode A, the mode B, and the mode C, Pudipeddi also teaches the first and second configuration mode).
	Pudipeddi and Goto are both considered to be analogous to the claimed invention because they are in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by Pudipeddi to incorporate the teachings of Goto of a controller coupled to the image fusion engine and configured to switch the image fusion engine 

Regarding claim 7, the combination of Pudipeddi in view of Goto teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode), the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) outputs, for each received image (Pudipeddi, Para 0067, the multi-image fusion process 214 may store and/or output the fused image), a respective fused image corresponding to a fusion of an image pyramid of the received image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images. The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together) and an image pyramid of the history image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above), the fusion .	

Regarding claim 8, the combination of Pudipeddi in view of Goto teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode), the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to output the fused image (Pudipeddi, Para 0067, the multi-image fusion process 214 may store and/or output the fused image) responsive to the image pyramid of the history image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above) which is the history image use later to fuse with additional images, the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) corresponding to a fusion of a predetermined number of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image .

Regarding claim 9, the combination of Pudipeddi in view of Goto teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode), the set of received images comprises N images (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together, N is 3 in this case), and the image fusion engine performs N-1 fusion operations to generate N-I partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations, N-2 is 2 partial or intermediate fusions), and N-2 fusion operations of the N-1 partial fusions to generate the fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b., N-2 is just 1 final fused image).

Regarding claim 11, Pudipeddi teaches a method for image fusion (Pudipeddi, Fig. 3), comprising: 
receiving a plurality of images (Pudipeddi, Fig. 3, obtain a first and second image, Para 0037, the image processing device may receive, capture, or otherwise obtain a first image and a second image of the same scene (a “target scene”)) at a pyramid generation circuit (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor, processor contains circuitry that is capable of doing different tasks such as image fusion and pyramid generation) of an image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), and generating, at the pyramid generation circuit (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor, processor contains circuitry that is capable of doing different tasks such as image fusion and pyramid generation) of the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), for each of the received images, a plurality of pyramids by sequentially downscaling each of the received images (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space representation (“SSR”) of the first image, generating an SSR of the second image, and generating an SSR of the combined luma weight map. In some embodiments, generating the SSR may include performing upscaling and downscaling operations. In some embodiments, the upscaling and downscaling operations may be bilinear upscaling and bilinear downscaling operations. In some embodiments, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations);  
generating, at an image fusion circuit (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor, processor contains circuitry that is capable of doing different tasks such as image of the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), a fused image (Pudipeddi, Fig. 3, step 308, fused image), by: 
responsive to the image fusion engine being (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) in the first configuration mode, fusing an image pyramid of an image of the plurality of images with an image pyramid of a history image corresponding to a fusion of a plurality of previously received images to generate the fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above)., this corresponds to the history image corresponding to a fusion of a plurality of previously received images, The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the fusion process includes decomposing the images by creating SSR (Fig. 3, step 306), Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations)
responsive to the image fusion engine being (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) in the second configuration mode, fusing image pyramids of N received images (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together, N is 3 in this case) by fusing an image pyramid of a reference image of the N received images with each of one or more remaining images of the N received images to generate N-1 partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations, N-2 is 2 partial or intermediate fusions), and fusing image pyramids of the N-1 partial fusions to generate the fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b.).

Pudipeddi does not expressly disclose configuring an image fusion engine to be in a first configuration mode or a second configuration mode.
	However, Goto teaches configuring (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Para 0054, the mode is frequently switched between the two modes in accordance with a slight change in the brightness of the subject 1500) an image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) to be in a first configuration mode or a second configuration mode (Goto, .
Pudipeddi and Goto are both considered to be analogous to the claimed invention because they are in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Pudipeddi to incorporate the teachings of Goto of configuring an image fusion engine to be in a first configuration mode or a second configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust by allowing different modes of fusion. Also, it would have been to suppress a sense of strangeness caused by mode transition when images obtained from a plurality of image capturing devices are fused (Goto, Para 0011).

Regarding claim 16, the combination of Pudipeddi in view of Goto teaches the method of claim 11 (Pudipeddi, Fig. 3), further comprising, responsive to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) being in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode), outputting the fused image (Pudipeddi, Para 0067, the multi-image fusion process 214 may store and/or output the fused image) responsive to the image pyramid of the history image (Pudipeddi, Para 0112, the 	 corresponding to a fusion of a predetermined number of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image).

Regarding claim 17, the combination of Pudipeddi in view of Goto teaches the method of claim 11 (Pudipeddi, Fig. 3), wherein the set of received images comprises N images (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together, N is 3 in this case), and further comprising, responsive to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) being in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode), performing N-1 fusion operations to generate N-1 partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the , and N-2 fusion operations of the N-1 partial fusions to generate the fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b., N-2 is just 1 final fused image).

Regarding claim 18, Pudipeddi teaches an electronic device (Pudipeddi, Fig. 2), comprising:
a memory (Pudipeddi, Fig. 2, memory 210); 
an image signal processor (Pudipeddi, Fig. 2, processing unit 204, processor has circuitry that is capable of tasks such as pyramid generation and image fusion) comprising: 
an image fusion engine (Pudipeddi, Fig. 2, processing unit 204, multi-image fusion service 214) comprising: 
a pyramid generation circuit (Pudipeddi, Fig. 2, processing unit 204, processor has circuitry) configured to receive a plurality of images (Pudipeddi, Fig. 3, obtain a first and second image, Para 0037, the image processing device may receive, capture, or otherwise obtain a first image and a second image of the same scene (a “target scene”)) and to generate, for each image, a respective image pyramid (Pudipeddi, Para 0014, decomposing the first image, the second image, and the combined luma weight map may include generating a scale-space comprising
a plurality of downscaled images by sequentially downscaling the image (Pudipeddi, Para 0014, generating the SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations); 
an image fusion circuit (Pudipeddi, Fig. 2, processing unit 204, processor has circuitry) configured to fuse a first image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations on the first image, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) with a second image pyramid (Pudipeddi, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations) to generate a fused image (Pudipeddi, Fig. 3, generate a fused image using the decomposed first and second image); and 
in the first configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse an image pyramid of an image of the plurality of images with an image pyramid of a history image corresponding to a fusion of a plurality of previously received images to generate the fused image (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse two or more images by generating a final fused image for a first pair of images and fusing that final fused image with additional images, the multi-image fusion process 214 may fuse a first image and a second image together to form a fused image (e.g., as described above)., this corresponds to the history image , and wherein 
in the second configuration mode, the image fusion engine (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) is configured to fuse image pyramids of N received images (Pudipeddi, para 0110, fuse all three images 902a, 902b, and 902c together, N is 3 in this case) by fusing an image pyramid of a reference image of the N received images with each of one or more remaining images of the N received images to generate N-1 partial fusions (Pudipeddi, Para 0108-109, multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations, N-2 is 2 partial or intermediate fusions), and to fuse image pyramids of the N-1 partial fusions to generate the fused image (Pudipeddi, Para 0110, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b.).

Pudipeddi does not expressly disclose a controller configured to switch the image fusion engine between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode.
	However, Goto teaches a controller (Goto, Fig. 1, fusion mode determination unit 500) configured to switch (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Para 0054, the mode is frequently switched between the two modes in accordance with a slight change in the brightness of the subject 1500) the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode (Goto, FIG. 2 is a schematic diagram showing an example of the fusion mode. FIG. 2 shows three modes of the mode A, the mode B, and the mode C, Pudipeddi also teaches the first and second configuration mode).
	Pudipeddi and Goto are both considered to be analogous to the claimed invention because they are in the same field of image fusion. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as taught by Pudipeddi to incorporate the teachings of Goto of a controller configured to switch the image fusion engine between a plurality of configuration modes comprising at least a first configuration mode and a second configuration mode. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the .

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi in view of Goto in further view of Seshadrinathan et al. (US 20180198970 A1), hereinafter Seshadrinathan.

Regarding claim 2, the combination of Pudipeddi in view of Goto teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor).
 
The combination of Pudipeddi in view of Goto does not expressly disclose wherein the image fusion engine further comprises a warping circuit configured to, responsive to receiving an image pyramid corresponding to an image of the plurality of images, generate a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model describing correspondence between the image and another image.
	However, Seshadrinathan teaches wherein the image fusion engine (Seshadrinathan, Fig. 1, processor 102, FIG. 5 is a process flow diagram of a method for HDR imaging where they merge or fuse the warped images) further comprises a warping circuit (Seshadrinathan, Fig. 1, processor 102, processor includes circuitry that is capable of warping images, Fig.5, step 506, warp the remaining images) configured to, responsive to receiving an image pyramid corresponding to an image of the plurality of images (Seshadrinathan, Para 0040, At the , generate a warped pyramid by warping each of the plurality of downscaled images (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, the warping is done at the output of the pyramid of the images at each level) according to one or more warping parameters (Seshadrinathan, Fig. 5, step 506, warp the remaining images from the plurality of images using the disparity estimation, disparity estimation corresponds to the warping parameter) derived from a model describing correspondence between the image and another image (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation. Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels).
Seshadrinathan is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Pudipeddi in view of Goto to incorporate the teachings of Seshadrinathan wherein the image fusion engine further comprises a warping circuit configured to, responsive to receiving an image pyramid corresponding to an image of the plurality of images, generate a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model describing 

Regarding claim 12, the combination of Pudipeddi in view of Goto teaches the method of claim 11 (Pudipeddi, Fig. 3).

The combination of Pudipeddi in view of Goto does not expressly disclose further comprising, responsive to receiving an image pyramid corresponding to an image of the plurality of images, generating, by a warping circuit of the image fusion engine, a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model describing correspondence between the image and another image.
	However, Seshadrinathan teaches further comprising, responsive to receiving an image pyramid corresponding to an image of the plurality of images (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, the warping is done at the output of the pyramid of the images at each level), generating, by a warping circuit (Seshadrinathan, Fig. 1, processor 102, processor includes circuitry that is capable of warping images, Fig.5, step 506, warp the remaining images) of the image fusion engine (Seshadrinathan, Fig. 1, processor 102, FIG. 5 is a process flow diagram of a method for , a warped pyramid by warping each of the plurality of downscaled images (Seshadrinathan, Para 0040, At the coarsest scale, warping and merging are performed on the output of the Gaussian pyramid. At the remaining scales, warping and merging may be performed on a corresponding Laplacian pyramid. The resulting Laplacian pyramid is inverted to obtain the merged HDR image, the warping is done at the output of the pyramid of the images at each level) according to one or more warping parameters (Seshadrinathan, Fig. 5, step 506, warp the remaining images from the plurality of images using the disparity estimation, disparity estimation corresponds to the warping parameter) derived from a model describing correspondence between the image and another image (Seshadrinathan, Para 0021, A disparity may be estimated for one of the images and is denoted as the reference image. Thus, a disparity estimation unit 120 may be used to determine the disparity or correspondences between positions and/or pixels within the respective captured images via an algorithm that can handle varying intensities and saturation. Based on such correspondences, depths may be estimated for objects and/or features associated with those positions and/or pixels).
Seshadrinathan is considered to be analogous to the claimed invention because it is in the same field of image processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Pudipeddi in view of Goto to incorporate the teachings of Seshadrinathan wherein the image fusion engine further comprising, responsive to receiving an image pyramid corresponding to an image of the plurality of images, generating, by a warping circuit of the image fusion engine, a warped pyramid by warping each of the plurality of downscaled images according to one or more warping parameters derived from a model .

Claim 3-5, 10, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi in view of Goto in further view of Baskinger (US 10818083 B1), hereinafter Baskinger.

Regarding claim 3, the combination of Pudipeddi in view of Goto teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor).

The combination of Pudipeddi in view of Goto does not expressly disclose wherein image fusion engine further comprises a data routing circuit coupled to the pyramid generation circuit configured to: receive the plurality of image pyramids from the pyramid generation circuit, and for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory.
	However, Baskinger teaches wherein image fusion engine (Baskinger, Fig. 7, processor 702) further comprises a data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.) coupled to the pyramid generation circuit (Baskinger, Fig. 7, processor 702, processor has circuitry that is configured to: 
receive the plurality of image pyramids from the pyramid generation circuit (Baskinger, Fig . 2, Col 1, lines 43-47, plurality of tiled source data layers, wherein the source data layers are each generated from different source data captured by a different set of sensors, Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341), and 
for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory (Baskinger, Col 7 lines 5-10, the operation 205 which is storing in persistent storage in Fig. 2, may be skipped such that source data layers undergo further processing to generate merged pyramids without first being stored to persistent storage).
Baskinger is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Pudipeddi in view of Goto to incorporate the teachings of Baskinger wherein image fusion engine further comprises a data routing circuit coupled to the pyramid generation circuit configured to: receive the plurality of image pyramids from the pyramid generation circuit, and for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory. Such a modification is the result of combining prior art elements according to known methods to 

Regarding claim 4, the combination of Pudipeddi in view of Goto in further view of Baskinger teaches the image signal processor of claim 3 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein the data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.) is configured to, in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode): 
bypass the memory for each the plurality of pyramids received from the pyramid generation circuit (Baskinger, Col 7 lines 5-10, the operation 205 which is storing in persistent storage in Fig. 2, may be skipped such that source data layers undergo further processing to generate merged pyramids without first being stored to persistent storage);
receive, from the image fusion circuit (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), a fused image pyramid corresponding to a fusion of a plurality of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image ; and
store the received fused image pyramid in the memory (Baskinger, Fig. 5, step 511, store merged pyramid to persistent storage) as an image pyramid of the history image (Baskinger teaches storing the merged/fused image pyramid to storage and Pudipeddi teaches using the fused image as a history image to be fused with additional images (Pudipeddi, Para 0061 and Para 0112).
Baskinger is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Pudipeddi in view of Goto to incorporate the teachings of Baskinger to store the received fused image pyramid in the memory. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the algorithm more robust by being able to save the fused image pyramid to the memory.


Regarding claim 5, the combination of Pudipeddi in view of Goto in further view of Baskinger teaches the image signal processor of claim 3 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein the data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.) is configured to, in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that :
store an image pyramid (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341) corresponding to the reference image of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image) in the memory in a raster format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as a bitmap or raster format); and
store image pyramids (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341) corresponding to each of the remaining images of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second in the memory in a tile format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as vector graphic formats).

Regarding claim 10, the combination of Pudipeddi in view of Goto teaches the image signal processor of claim 1 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein, in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode), the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214) , and is configured to perform a first fusion of two partial fusions of the plurality of partial fusions (Pudipeddi, Para 0108-110,  multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c, second image is the reference image which is being fused with the first and third image, the multi-image fusion process 214 may generate the final fused image 910 using the SSR of the first intermediate fused image 908a and the SSR of the second intermediate fused image 908b, Para 0014, SSR may include performing upscaling and downscaling operations, other upscaling and downscaling operations may be used, for example, Gaussian scaling operations, N-2 is 2 partial before performing a third fusion to generate a third partial fusion of the plurality of partial fusions (Pudipeddi, Para 0111, while the description of this example includes three images, the multi-image fusion process 214 may similarly generate the final fused image using an arbitrary number of images greater than one by performing similar operations, so it can have more than three images, and since similar operations are performed the third partial fusion is done after the fusions of the first and second partial fusion as described in Para 0108-0110).

The combination of Pudipeddi in view of Goto does not expressly disclose store in a memory up to two image pyramids at a time.
	However, Baskinger teaches store in a memory up to two image pyramids at a time (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341).
	Baskinger is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image signal processor as taught by the combination of Pudipeddi in view of Goto to incorporate the teachings of Baskinger to store in a memory up to two image pyramids at a time. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because 

Regarding claim 13, the combination of Pudipeddi in view of Goto teaches the method of claim 11 (Pudipeddi, Fig. 3).

The combination of Pudipeddi in view of Goto does not expressly disclose further comprising, at a data routing circuit coupled to the pyramid generation circuit: receiving the plurality of image pyramids from the pyramid generation circuit, and for each of the plurality of image pyramids, selecting between storing the image pyramid into a memory or bypassing the memory.
However, Baskinger teaches further comprising, at a data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.) coupled to the pyramid generation circuit (Baskinger, Fig. 7, processor 702, processor has circuitry that is capable of pyramid generation, FIG. 1 illustrates a block diagram of an example pyramid 100): 
receiving the plurality of image pyramids from the pyramid generation circuit (Baskinger, Fig . 2, Col 1, lines 43-47, plurality of tiled source data layers, wherein the source data layers are each generated from different source data captured by a different set of sensors, Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341), and 
for each of the plurality of image pyramids, selecting between storing the image pyramid into a memory or bypassing the memory (Baskinger, Col 7 lines 5-10, the operation 205 which is storing in persistent storage in Fig. 2, may be skipped such that source data layers undergo further processing to generate merged pyramids without first being stored to persistent storage).

Baskinger is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Pudipeddi in view of Goto to incorporate the teachings of Baskinger further comprising, at a data routing circuit coupled to the pyramid generation circuit: receiving the plurality of image pyramids from the pyramid generation circuit, and for each of the plurality of image pyramids, selecting between storing the image pyramid into a memory or bypassing the memory. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it may be particularly useful in certain streaming data environments (Baskinger, Para 0031).

Regarding claim 14, the combination of Pudipeddi in view of Goto in further view of Baskinger teaches the method of claim 13 (Pudipeddi, Fig. 3), further comprising, by the data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.), responsive to the image fusion engine (Goto, Fig. being in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode): bypassing the memory for each the plurality of pyramids received from the pyramid generation circuit (Baskinger, Col 7 lines 5-10, the operation 205 which is storing in persistent storage in Fig. 2, may be skipped such that source data layers undergo further processing to generate merged pyramids without first being stored to persistent storage); receiving, from the image fusion circuit (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), a fused image pyramid corresponding to a fusion of a plurality of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image); and storing the received fused image pyramid (Baskinger, Fig. 5, step 511, store merged pyramid to persistent storage) in the memory as an image pyramid of the history image (Baskinger teaches storing the merged/fused image pyramid to storage and Pudipeddi teaches using the fused image as a history image to be fused with additional images (Pudipeddi, Para 0061 and Para 0112).

claim 15, the combination of Pudipeddi in view of Goto in further view of Baskinger teaches the method of claim 13 (Pudipeddi, Fig. 3), further comprising, by the data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.), responsive to the image fusion engine (Goto, Fig. 1, fusion processing unit 300, Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214)  being in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode): storing an image pyramid (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341) corresponding to the reference image of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image) in the memory in a raster format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as a bitmap or raster format); and storing image pyramids (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-corresponding to each of the remaining images of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the first and third images corresponds to the remaining images) in the memory in a tile format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as vector graphic formats).

Regarding claim 19, the combination of Pudipeddi in view of Goto teaches the electronic device of claim 18 (Pudipeddi, Fig. 2). 

The combination of Pudipeddi in view of Goto does not expressly disclose wherein image fusion engine further comprises a data routing circuit coupled to the pyramid generation circuit configured to: receive the plurality of image pyramids from the pyramid generation circuit, and for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory. 
However, Baskinger teaches wherein image fusion engine (Baskinger, Fig. 7, processor 702) further comprises a data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.) coupled to the pyramid generation circuit (Baskinger, Fig. 7, processor 702, processor has circuitry that is capable of pyramid generation, FIG. 1 illustrates a block diagram of an example pyramid 100) configured to: 
receive the plurality of image pyramids from the pyramid generation circuit (Baskinger, Fig . 2, Col 1, lines 43-47, plurality of tiled source data layers, wherein the source data layers are each generated from different source data captured by a different set of sensors, Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341), and 
for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory (Baskinger, Col 7 lines 5-10, the operation 205 which is storing in persistent storage in Fig. 2, may be skipped such that source data layers undergo further processing to generate merged pyramids without first being stored to persistent storage).
Baskinger is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device as taught by the combination of Pudipeddi in view of Goto to incorporate the teachings of Baskinger wherein image fusion engine further comprises a data routing circuit coupled to the pyramid generation circuit configured to: receive the plurality of image pyramids from the pyramid generation circuit, and for each of the plurality of image pyramids, select between storing the image pyramid into a memory or bypassing the memory. Such a modification is the result of combining prior art elements according to known methods to yield 

Regarding claim 20, the combination of Pudipeddi in view of Goto in further view of Baskinger teaches the electronic device of claim 19 (Pudipeddi, Fig. 2), wherein the data routing circuit is (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.) configured to: in the first configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the first configuration mode): bypass the memory for each the plurality of pyramids received from the pyramid generation circuit (Baskinger, Col 7 lines 5-10, the operation 205 which is storing in persistent storage in Fig. 2, may be skipped such that source data layers undergo further processing to generate merged pyramids without first being stored to persistent storage); receive, from the image fusion circuit (Pudipeddi, Fig. 2, processing unit 214, multi-image fusion service 214), a fused image pyramid corresponding to a fusion of a plurality of previously received images (Pudipeddi, Para 0112, the multi-image fusion process 214 may fuse a first image and a second image together to form a final fused image (e.g., as described above). The multi-image fusion process 214 may then fuse the fused image with a third image by performing operations similar to operations used to merge the first image and the second image together., the predetermined number of previously received images is two images which are then fused together to create the history image); and store the received fused image pyramid in the memory (Baskinger, Fig. 5, step 511, store merged pyramid to persistent storage) as an image pyramid of the history image (Baskinger teaches storing the merged/fused image pyramid to storage and Pudipeddi teaches using the fused image as a history image to be fused with additional images (Pudipeddi, Para 0061 and Para 0112); and in the second configuration mode (Goto, Para 0010, a fusion mode determination unit that determines a mode of the fusion in accordance with a predetermined variable and sets, in accordance with each of a plurality of the modes, a threshold value of the variable for determining the mode, Pudipeddi teaches the second configuration mode): store an image pyramid (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341) corresponding to the reference image of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the second image corresponds to the reference image) in the memory in a raster format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as a bitmap or raster format); and store image pyramids (Baskinger teaches storing the image pyramids in Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged together to generate the merged pyramid 341) corresponding to each of the remaining images of the set of received images (Pudipeddi, Para 0108-109, The multi-image fusion process 214 may utilize the combined luma weight map 906a, the first image 902a, and the second image 902b to form an SSR representation of a first intermediate fused image 908a, the multi-image fusion process 214 may also generate an SSR representation of a second intermediate fused image 908b using the combined luma weight map 906b, the second image 902b, and the third image 902c,, the first and third images corresponds to the remaining images) in the memory in a tile format (Pudipeddi, Para 0059, images may be stored in one or more image file formats, such as vector graphic formats).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pudipeddi in view of Goto in further view of Baskinger in further view of Gao et al. (US 20200118245 A1), hereinafter Gao.

Regarding claim 6, the combination of Pudipeddi in view of Goto in further view of Baskinger teaches the image signal processor of claim 3 (Pudipeddi, Para 0019, Fig. 2, processing unit/ processor), wherein the data routing circuit (Baskinger, Fig. 7, memory controller 705, Para 60, the main memory or memory subsystem 704 may contain elements for control and flow of memory used by the Processor 702. This may include a memory controller 705.) is configured to, for an image pyramid of the plurality of image pyramids (Baskinger, Fig . 2, Col 1, lines 43-47, plurality of tiled source data layers, wherein the source data layers are each generated from different source data captured by a different set of sensors, Col 7, lines 32-37, the source data layers 311, 322, and 333 are used to generate source-derived pyramids 351, 352, and 353, respectively, which are all stored in memory 350 at the same time so that they can be merged , bypass the memory (Baskinger, Col 7 lines 5-10, the operation 205 which is storing in persistent storage in Fig. 2, may be skipped such that source data layers undergo further processing to generate merged pyramids without first being stored to persistent storage).

The combination of Pudipeddi in view of Goto in further view of Baskinger does not expressly disclose bypass the memory by storing the image pyramid in a cache.
	However, Gao teaches bypass the memory (Baskinger teaches bypassing the memory) by storing the image pyramid in a cache (Gao, Para 0046, the internal storage device 222 may include a cache to store image pyramid data).
Gao is considered to be analogous to the claimed invention because it is in the same field of image pyramid generation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Pudipeddi in view of Goto in further view of Baskinger to incorporate the teachings of Gao to bypass the memory by storing the image pyramid in a cache. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because cache can temporarily stores the image pyramid data for quicker processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                         /ANDREW M MOYER/Primary Examiner, Art Unit 2663